Citation Nr: 1302542	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by bilateral leg and hip pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from November 1976 to November 1979.    

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded these claims to the RO for additional development in December 2010 and December 2011.  

During the course of this appeal, the Veteran requested a hearing before a Decision Review Officer at the RO.  The RO acknowledged this hearing request and scheduled the Veteran for such a hearing, but prior to the date of the hearing, he submitted a written request to cancel it.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.


FINDINGS OF FACT

1.  A disability manifested by bilateral leg and hip pain is not related to the Veteran's active service.

2.  Arthritis of the hips did not manifest to a compensable degree within a year of the Veteran's discharge from active service.



CONCLUSION OF LAW

The criteria for a grant of service connection for a disability manifested by bilateral leg and hip pain are not met or approximated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The VCAA and its implementing regulations provide that VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO provided the Veteran VCAA notice on his claim by letters dated October 2005, March 2006, May 2006, December 2010 and December 2011. See  Memoranda dated April 2006 and September 2011 and Remands dated December 2010 and December 2011.  These documents satisfy the content requirements noted above.

In these letters, the RO notified the Veteran of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO informed the Veteran that it had been unsuccessful in obtaining a copy of his service treatment records, including from Madigan Army Hospital and Fort Lewis Washington Army Hospital; identified alternative evidence he could submit to establish that an in-service leg injury occurred as alleged and, after the Veteran submitted such evidence (multiple lay statements), informed the Veteran that it needed more detailed statements.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates.  The RO identified the evidence it had requested and/or received in support of the Veteran's claim, including records from the Social Security Administration (SSA), and the evidence it was responsible for securing.  The RO advised the Veteran that it was his responsibility to ensure VA's receipt of all pertinent evidence.  

The RO sent some of the notice letters after initially deciding the Veteran's claim.  However, the RO cured this timing defect by readjudicating this claim in a supplemental statement of the case issued in July 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  Specifically, the RO secured and associated with the claims file all post-service records the Veteran identified as being pertinent to his claim, including VA treatment records and information from SSA, and his service personnel file.  Despite contacting the National Personnel Records Center (NPRC) and Madigan Army Hospital in Washington, the RO was unable to secure the Veteran's service treatment records.   

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  

As noted, the RO informed the Veteran that his service medical records were unavailable.  The Veteran then submitted alternative lay evidence to substantiate the service incurrence element of his claim.  Because he did not identify any other medical or lay evidence that needed to be obtained in support of this claim, the RO could not further assist the Veteran in securing pertinent evidence.  

The RO afforded the Veteran VA examinations of his legs, hips and back, when an examiner discussed the etiology of the Veteran's leg and hip complaints.   

Analysis

The Veteran alleges that during service in March 1978, he injured his legs when he was tackled in a football game; that this injury necessitated a month of treatment, including physical therapy, and resulted in the Veteran being placed on limited duty for two weeks.  The Veteran asserts that since 1990, residuals of the in-service injury have necessitated additional treatment at VA.  

In support of his claim, the Veteran has submitted identical statements from M.W., I.C. and V.T. indicating that they knew the Veteran injured his legs playing football during active duty around 1977 or 1978 and that the Veteran underwent physical therapy to learn to walk again.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be presumed for certain chronic conditions such as arthritis if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Post-service medical documents, including VA treatment records dated since 2004; reports of disability determinations dated February and March 2008; and reports of VA spine and joints examinations conducted in November 2011, confirm that the Veteran currently has disabilities manifested by bilateral leg and hip pain, including arthritis of the hips and degenerative disc disease of the lumbar spine.  

The Veteran's DD Form 214 establishes that the Veteran served on active duty from November 1976 to November 1979 as a cannon crewman.  His service treatment records are unavailable, but his service personnel file reflects that, during this time period, in October 1978, he was placed on limited duty due to a "wrenched" right knee.

According to M.W., I.C. and V.T., the Veteran also had a bilateral leg injury during active service.  These statements are not credible.  Board questions not only the competency, but also the credibility, of these statements.  These statements conflict with the history the Veteran reported in March 2003 when he presented to the emergency room with complaints of severe back pain.  On that date, the Veteran indicated that his back started hurting during service when he lifted heavy objects and that he had had a back injury 15 years prior to the visit when he was involved in a motor vehicle accident.  He mentioned nothing about an in-service football injury to his legs.

By his own admission, the Veteran did not again seek treatment for bilateral hip and leg pain until decades after service. Further, the July 2011 VA spine and joints examiner discussed the etiology of the bilateral hip and leg pain.  In her reports of those examinations, she attached medical significance to the lack of a relationship between the hip arthritis and lumbar spine disc disease on the following bases: (1) The Veteran did not report or denied hip and lumbar pain between the time of the football injury and the onset (approximately three decades later); (2) during the examination, he reported that the pain resolved one or two weeks after the injury; and (3) there is no evidence of record of continued care during the interim period. 

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  His assertions are thus the only evidence of record linking the disabilities that cause his bilateral hip and leg pain to his active service.  Not being specially trained in the medical field, however, he is not competent to offer an opinion on causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (finding a layperson not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

In any event, the VA examiner's opinion is supported by other evidence of record, specifically, VA treatment records pertaining to the Veteran's back and legs.  These records include the Veteran's reported histories of multiple work-related injuries and motor vehicle accidents.  

Based on this opinion, the absence of competent evidence relating the Veteran's bilateral hip and leg pain to the Veteran's active service, including the in-service football injury, and evidence establishing that the Veteran first developed arthritis of the hips decades after service, arthritis of the hips and degenerative disc disease of the lumbar spine were not incurred in or aggravated by service and may not be presumed to have been so incurred.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence in this case is against the Veteran's claim.  The benefit of the doubt rule is thus not for application and the claim must be denied.  


ORDER

Service connection for a disability manifested by bilateral leg and hip pain is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


